DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 04/27/2021 has been entered.   Upon entering the submission, claims 1-6 are amended.  Claims 1-17 are pending.  Claims 7-10, and 13-17 remain withdrawn. Claims 1-6, and 11-12 are under examination on the merits.
   
Response to RCE Submission
Claim rejection under 35 U.S.C. §102(a)(1)
Applicants’ amendment to claim 1 by adding additional proviso to exclude the specific phosphine compounds disclosed in the previously cited Hassler reference.  Applicants’ amendment overcomes the rejection.   The rejection is hereby withdrawn.  


Claim rejection under 35 U.S.C. §103(a)
Applicants’ amendments and arguments have been fully considered, but are not sufficient to overcome the rejection.  
Specifically, Applicants’ argument is on the ground that the only silyl phosphine compound Takubo `869 synthesis is described in sufficient detail to be considered enabling is tris(trimethylsilyl)phosphine (TMSP); Takubo `869 contains no working examples of any other silyl phosphine compounds, nor any disclosure sufficient to enable a person of ordinary skill in 
Applicants’ argument is found not persuasive because obvious rejection does not need to address the enablement or existence of specific working examples disclosed in the cited prior art.  Instead, the cited references Hassler and Takubo `869 considered as a whole would render present claims 1-6, and 11-12, because the difference is taught and/or suggested by Takubo `869.  Takubo `869 teaches the same use of the phosphine compounds as the instant application as precursors of making phosphide quantum dots.  One ordinary skilled in the art would have motivated to modify the silyl phosphines taught by Hassler toward the other claimed compounds including the elected species and the composition for quantum dots based on the disclosure of the `869 publication.
In terms of the method of preparing said phosphine compounds, both Hassler and Takubo `869 teach the preparation of the phosphine compounds.  One ordinary skilled in the art would know how to make and use the claimed compounds based on the disclosures of Hassler and Takubo `869.     
Therefore, the rejection is indeed appropriate, and maintained.  

Following rejections are necessitated by the amendment filed with the RCE on 04/27/2021.

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karl Hassler, MONATSHEFTE FÜR CHEMIE, vol. 119, no. 22, 1 January 1988 (1988-01-01), pages 851-882 in view of WO2018/0161869 (“the `869 publication”) having priority Sep. 29, 2016 from JP2016-191858.  The `869 publication has U.S. equivalent publication US2019/0263845.  

Determination of the scope and content of the prior art (MPEP §2141.01)
Hassler discloses trisilylphosphine compounds in Table 1 at page 852 and processes of making the compound thereof.  The trisilylphosphine compounds include P(SiMe2Ph)2SiMe3, and P(SiMePh2)2SiMe3.

    PNG
    media_image1.png
    149
    148
    media_image1.png
    Greyscale
 wherein each R is independently an alkyl group having not less than 1 and not more than 5 carbon atoms or an aryl group having not less than 6 and not more than 10 carbon atoms.  Examples of the alkyl groups having not less than 1 and not more than 5 carbon atoms, the alkyl groups each being represented by R, include methyl group, ethyl group, n-propyl group, isopropyl group, n-butyl group, sec-butyl group, tert-butyl group, isobutyl group, n-amyl group, isoamyl group and tert-amyl group, see [0016-0017].  Said silyl phosphine compound is useful as a phosphorus component raw material of indium phosphide quantum dots, see [0001].  The `869 publication also discloses a composition comprising the silyl phosphine compound thereof, and a method of making the compound thereof.  
  
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims 1-6 and the compound P(SiMe3)3, P(SiMe2Ph)2SiMe3 or P(SiMePh2)2SiMe3 disclosed by Hassler in Table 1 is that the prior art does not disclose the specific examples of claim 4, such as 
    PNG
    media_image2.png
    106
    116
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    93
    110
    media_image3.png
    Greyscale
(elected species), etc.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instant claims 1-6 and 11 would have been obvious over Hassler because the `869 publication teaches and/or suggests the difference.  Specifically, the `869 publication 
    PNG
    media_image1.png
    149
    148
    media_image1.png
    Greyscale
, wherein each R is independently an alkyl group having not less than 1 and not more than 5 carbon atoms or an aryl group having not less than 6 and not more than 10 carbon atoms.  Examples of the alkyl groups having not less than 1 and not more than 5 carbon atoms, the alkyl groups each being represented by R, include methyl group, ethyl group, n-propyl group, isopropyl group, n-butyl group, sec-butyl group, tert-butyl group, isobutyl group, n-amyl group, isoamyl group and tert-amyl group. Examples of the aryl groups include phenyl see [0016-0018].  Said silyl phosphine compound is useful as a phosphorus component raw material of indium phosphide quantum dots, see [0001].  The `869 publication also discloses a composition comprising the silyl phosphine compound thereof, and a method of making the compound thereof.   Therefore, one ordinary skilled in the art would have motivated to modify the silyl phosphines taught by Hassler toward the other claimed compounds including the elected species and the composition for quantum dots based on the disclosure of the `869 publication.

In terms of claim 12, the composition for the preparation of a quantum dot according to claim 11, further comprising tris(trimethylsilyl)phosphine, the `869 publication teaches the silyl phosphine compound of Formula 3 
    PNG
    media_image1.png
    149
    148
    media_image1.png
    Greyscale
used for making quantum dots with different examples wherein R include methyl group, ethyl group, n-propyl group, isopropyl group, n-butyl group, sec-butyl group, tert-butyl group, isobutyl group, n-amyl group, isoamyl group and tert-amyl group.  One ordinary skilled in the art would be motivated to make various solution with different silyl phosphines of the Formula 3 for the same application, namely as a phosphorus In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980). 

Conclusions
Claims 1-6, and 11-12 are rejected.
Claims 7-10, and 13-17 remain withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).